Per Curiam.

Baker and Johnson assert in their propositions of law that the court of appeals erred in dismissing their claims for extraordinary relief in prohibition and mandamus. For the reasons that follow, we find that these assertions are meritless and affirm the judgment of the court of appeals.
Baker and Johnson initially contend that they are entitled to a writ of prohibition because SPBR patently and unambiguously lacks jurisdiction to proceed. If an inferior tribunal patently and unambiguously lacks jurisdiction, prohibition will lie to prevent any future unauthorized exercise of jurisdiction and to correct the results of prior jurisdictionally unauthorized actions. State ex rel. Fogle v. Steiner (1995), 74 Ohio St.3d 158, 161, 656 N.E.2d 1288, 1292. Baker and Johnson claim that the court of appeals’ 1995 judgment in their case conclusively established that they were classified employees of the auditor and that that judgment is the law of the case on whether the R.C. 124.11(A)(9)2 exemption applies.
Under the law-of-the-case doctrine, the “ ‘decision of a reviewing court in a case remains the law of that case on the legal questions involved for all subsequent proceedings in the case at both the trial and reviewing levels.’ ” (Emphasis added.) Pipe Fitters Union Local No. 392 v. Kokosing Constr. Co., Inc. (1998), 81 Ohio St.3d 214, 218, 690 N.E.2d 515, 518, quoting Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3, 11 OBR 1, 2-3, 462 N.E.2d 410, 412.
In its 1995 decision, the court of appeals resolved only the applicability of the R.C. 124.11(A)(4) deputy county auditor exemption and the R.C. 124.11(A)(9) fiduciary exemption. It did not resolve the applicability of the R.C. 124.11(A)(9) administrative exemption. Contrary to Baker and Johnson’s assertions, we have held that the fiduciary and administrative exemptions contained in R.C. 124.11(A)(9) are not a single exemption such that resolution of the applicability of one necessarily determines the applicability of the other. They are two distinct exemptions. See State ex rel. Charlton v. Corrigan (1988), 36 Ohio St.3d 68, 70, 521 N.E.2d 804, 806, where we noted that under R.C. 124.11(A)(9), “there are two *643types of relationships which would provide exemption from civil service. One is the administrative relationship, while the other is the fiduciary relationship.”
Baker and Johnson further claim in their reply brief that the law-of-the-case doctrine applies because the auditor could have raised the issue of the applicability of the R.C. 124.11(A)(9) administrative exemption in appellants’ previous administrative appeal. See Pipe Fitters, 81 Ohio St.3d at 218, 690 N.E.2d at 518-519 (“the doctrine of law of the case precludes a litigant from attempting to rely on new arguments on retrial which could have been pursued in a first appeal * * * ”); Hubbard ex rel. Creed v. Sauline (1996), 74 Ohio St.3d 402, 404-405, 659 N.E.2d 781, 784; Beifuss v. Westerville Bd. of Edn. (1988), 37 Ohio St.3d 187, 191, 525 N.E.2d 20, 24.
Unlike the foregoing cases, however, the auditor did raise the administrative-exemption issue, but SPBR chose to find in the auditor’s favor on other grounds, without reaching the issue. The auditor, who prevailed at the SPBR, was not “adversely affected” by the SPBR decision so as to have standing to appeal to raise the applicability of the R.C. 124.11(A)(9) administrative exemption. R.C. 119.12; In re Termination of Employment of Pratt (1974), 40 Ohio St.2d 107, 69 O.O.2d 512, 321 N.E.2d 603, paragraph one of the syllabus. The subsequent administrative appeal to the common pleas court was restricted to determining whether SPBR’s decision was supported by reliable, probative, and substantial evidence, and was in accordance with law, and the further appeal to the court of appeals was limited to a determination of whether the common pleas court had abused its discretion. R.C. 119.12; Pons v. Ohio State Med. Bd. (1993), 66 Ohio St.3d 619, 621, 614 N.E.2d 748, 750-751. These facts render the case sufficiently distinct from the authority cited by appellants to make the law-of-the-case doctrine inapplicable. In this regard, we note that the doctrine is a “ ‘rule of practice * * * and will not be applied so as to achieve unjust results.’ ” Hubbard ex rel. Creed, 74 Ohio St.3d at 404, 659 N.E.2d at 783, quoting Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3-4, 11 OBR 1, 2-3, 462 N.E.2d 410, 412-413.
Therefore, SPBR is not acting contrary to the mandate of any superior tribunal because the court of appeals never conclusively determined in its 1995 decision whether appellants were subject to the R.C. 124.11(A)(9) administrative exemption. The requirement to abide by the mandate of a superior tribunal is the portion of the law-of-the-case doctrine that is applicable in extraordinary writ cases. State ex rel. Dannaher v. Crawford (1997), 78 Ohio St.3d 391, 394, 678 N.E.2d 549, 553. The same court of appeals that issued the 1995 decision that Baker and Johnson rely upon rejected their claim for extraordinary relief based on the law of the case. That court was in the best position to determine whether its 1995 mandate was being followed by the common pleas court and SPBR. In fact, SPBR is acting pursuant to the express mandate of a superior tribunal, i.e., *644the common pleas court, by holding further proceedings in the case. Consequently, SPBR does not patently and unambiguously lack jurisdiction to proceed, and Baker and Johnson are not entitled to a writ of prohibition.
In addition, Baker and Johnson are not entitled to a writ of mandamus to compel their reinstatement to their claimed classified employment with the auditor because there has been no final determination that they were wrongfully excluded from that employment. Before an extraordinary writ will issue to compel a classified employee’s reinstatement, there must be a final determination in an appeal from the SPBR or other quasi-judicial authority that the employee was wrongfully excluded from employment. State ex rel. Nichols v. Cuyahoga Cty. Bd. of Mental Retardation & Dev. Disabilities (1995), 72 Ohio St.3d 205, 208, 648 N.E.2d 823, 825-826; State ex rel. Weiss v. Indus. Comm. (1992), 65 Ohio St.3d 470, 476, 605 N.E.2d 37, 41.
Therefore, SPBR may proceed with its determination of whether the R.C. 124.11(A)(9) administrative exemption to the classified service is applicable, and Baker and Johnson have an adequate remedy by appealing any adverse SPBR decision. Weiss, 65 Ohio St.3d at 474, 605 N.E.2d at 40. Extraordinary relief is not available as a substitute for civil service appeals. Nichols, 72 Ohio St.3d at 209, 648 N.E.2d at 826; see, also, State ex rel. Fenwick v. Finkbeiner (1995), 72 Ohio St.3d 457, 459-460, 650 N.E.2d 896, 898.
Based on the foregoing, the court of appeals properly dismissed appellants’ complaint for writs of mandamus and prohibition. Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

. Civil service employees are either classified or unclassified. Chubb v. Ohio Bur. of Workers’ Comp. (1998), 81 Ohio St.3d 275, 277, 690 N.E.2d 1267, 1269. An unclassified employee is appointed at the discretion of the appointing authority and serves at the pleasure of that authority. State ex rel. Hunter v. Summit Cty. Human Resource Comm. (1998), 81 Ohio St.3d 450, 453, 692 N.E.2d 185, 188.